Exhibit 10.40

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of January 8, 2020 (the “Amendment Effective Date”), is made among Nabriva
Therapeutics Public Limited Company, a public limited company incorporated in
Ireland under registration number 599588 and having its registered office at
25-28 North Wall Quay, Dublin 1, Ireland (“Parent”), Nabriva Therapeutics
Ireland Designated Activity Company, a designated activity company incorporated
in Ireland under registration number 612454 and having its registered office at
Suite 510, Regus Dublin Airport, Skybridge House, Dublin Airport, Swords, County
Dublin, Ireland (“Nabriva Ireland”; together with Parent, individually and
collectively, jointly and severally, the “Borrower”), Nabriva Therapeutics GmbH,
a limited liability company (Gesellschaft mit beschränkter Haftung) incorporated
under the laws of the Republic of Austria, having its seat in Vienna and its
registered address at Leberstraße 20, 1110 Vienna, and registered with the
companies’ register (Firmenbuch) of the commercial court of Vienna
(Handelsgericht Wien) under registration number 269261 y (“Nabriva Austria”),
Nabriva Therapeutics US, Inc., a Delaware corporation (“Nabriva US”), Zavante
Therapeutics, Inc., a Delaware corporation (“Zavante”; together with Nabriva
Austria and Nabriva US, collectively referred to as the “Guarantors” and each, a
“Guarantor”), Hercules Capital, Inc. , a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and Lender (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

The Loan Parties, the Lenders and Agent are parties to a Loan and Security
Agreement dated as of December 20, 2018, as amended by the First Amendment to
Loan and Security Agreement dated September 26, 2019  (and as further amended,
restated or modified from time to time, the “Loan and Security
Agreement”).  Loan Parties have requested that the Lenders agree to certain
consents and amendments to the Loan and Security Agreement.  The Lenders have
agreed to such request, subject to the terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1        Definitions; Interpretation.

(a)          Terms Defined in Loan and Security Agreement.  All capitalized
terms used in this Amendment (including in the recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the Loan
and Security Agreement.

(b)          Interpretation.  The rules of interpretation set forth in the last
paragraph of Section 1.1 of the Loan and Security Agreement shall be applicable
to this Amendment and are incorporated herein by this reference.

SECTION 2        Amendments to the Loan and Security Agreement.

(a)          The Loan and Security Agreement shall be amended as follows
effective as of the Amendment Effective Date:

(i)           New Definitions.  The following definitions are added to Section
1.1 in their proper alphabetical order:

“Second Amendment” means that certain Second Amendment to Loan and Security
Agreement, dated as of the Second Amendment Effective Date, by and among
Borrower, the Guarantors, Agent and the lenders party thereto.

“Second Amendment Effective Date” means January 8, 2020.

(ii)          Section 7.12(b).  Section 7.12(b) is hereby amended and restated
as follows:

(b)          The Loan Parties shall be required to hold, in US Dollars, an
amount of Unrestricted Cash in Deposit Accounts in the United States, Ireland
and Luxembourg with respect to which Agent has an Account Control Agreement or a
Foreign Account Pledge Agreement equal





1




to the lesser of (i) 120% of the outstanding Secured Obligations, and (ii) 75%
of all Unrestricted Cash (excluding amounts held in Excluded Accounts) of Parent
and its Subsidiaries.

(iii)         Section 7.21(a).  Section 7.21(a) is hereby amended and restated
as follows:

(a)          Minimum Cash. At all times, the Loan Parties shall be required to
maintain Unrestricted Cash in Deposit Accounts held in the United States and
Ireland in an amount greater than or equal to Ten Million US Dollars
($10,000,000) plus the amount of the Loan Parties’ accounts payable under GAAP
not paid after the 90th day following the invoice date for such accounts
payable.

(b)          Compliance Certificate. Exhibit F of the Loan and Security
Agreement, the Compliance Certificate, is hereby amended and restated in its
entirety as set forth in Annex A attached hereto.

(c)          References Within Loan and Security Agreement.  Each reference in
the Loan and Security Agreement to “this Agreement” and the words “hereof,”
“herein,” “hereunder,” or words of like import, shall mean and be a reference to
the Loan and Security Agreement as amended by this Amendment.

SECTION 3        Conditions of Effectiveness.  The effectiveness of Section 2 of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)          Fees and Expenses.  The Loan Parties shall have paid (i) all
invoiced costs and expenses then due under the Loan Documents, and (ii) all
other invoiced fees, costs and expenses, if any, due and payable as of the
Amendment Effective Date under the Loan and Security Agreement.

(b)          This Amendment.  Agent shall have received this Amendment, executed
by Agent, the Lenders and the Loan Parties.

(c)          Representations and Warranties; No Default.  On the Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:

(i)           The representations and warranties contained in Section 4 shall be
true and correct on and as of the Amendment Effective Date as though made on and
as of such date; and

(ii)          There exist no Events of Default or events that with the passage
of time would result in an Event of Default.

SECTION 4        Representations and Warranties.  To induce the Lenders to enter
into this Amendment, Each Loan Party hereby confirm, as of the date hereof, (a)
that the representations and warranties made by it in Section 6 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects, except to the extent such representations and warranties
expressly relate to an earlier date; (b) that there has not been and there does
not exist a Material Adverse Effect; (c) that the information included in the
Perfection Certificate delivered to Agent on the Closing Date remains true and
correct; (d) Lender has and shall continue to have valid, enforceable and
perfected first-priority liens, on and security interests in the Collateral and
all other collateral heretofore granted by such Loan Party to Lender, pursuant
to the Loan Documents or otherwise granted to or held by Lender; (e) the
agreements and obligations of such Loan Party contained in the Loan Documents
and in this Amendment constitute the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by the application of general principles
of equity; and (f) the execution, delivery and performance of this Amendment by
such Loan Party will not violate any law, rule, regulation, order, contractual
obligation or organizational document of such Loan Party and will not result in,
or require, the creation or imposition of any lien, claim or encumbrance of any
kind on any of its properties or revenues.  For the purposes of this Section 4,
each reference in Section 6 of the Loan and Security Agreement to “this
Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of like
import in such Section, shall mean and be a reference to the Loan and Security
Agreement as amended by this Amendment.





2




SECTION 5        Miscellaneous.

(a)          Consent. Agent hereby consents to the actual Net Product Revenue
recognized by Parent during the month of September 2019 to apply to the month of
October 2019 for purposes of Section 7.21(b)(i) of the Loan Agreement.

(b)          Loan Documents Otherwise Not Affected; Reaffirmation; No Novation.

(i)           Except as expressly amended pursuant hereto or referenced herein,
the Loan and Security Agreement and the other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects.  The Lenders’ and Agent’s execution and delivery of, or acceptance
of, this Amendment shall not be deemed to create a course of dealing or
otherwise create any express or implied duty by any of them to provide any other
or further amendments, consents or waivers in the future.

(ii)          Each Loan Party hereby expressly (1) reaffirms, ratifies and
confirms its Obligations under the Loan Agreement and the other Loan Documents,
(2) reaffirms, ratifies and confirms the grant of security under Section 3.1 of
the Loan and Security Agreement, (3) reaffirms that such grant of security in
the Collateral secures all Obligations under the Loan and Security Agreement,
and with effect from (and including) the Amendment Effective Date, such grant of
security in the Collateral: (x) remains in full force and effect notwithstanding
the amendments expressly referenced herein; and (y) secures all Obligations
under the Loan and Security Agreement, as amended by this Amendment, and the
other Loan Documents, (4) agrees that this Amendment shall be a “Loan Document”
under the Loan Agreement and (5) agrees that the Loan Agreement and each other
Loan Document shall remain in full force and effect following any action
contemplated in connection herewith.

(iii)         This Amendment is not a novation and the terms and conditions of
this Amendment shall be in addition to and supplemental to all terms and
conditions set forth in the Loan Documents. Nothing in this Amendment is
intended, or shall be construed, to constitute an accord and satisfaction of any
Loan Party’s Secured Obligations under or in connection with the Loan and
Security Agreement and any other Loan Document or to modify, affect or impair
the perfection or continuity of Agent’s security interest in, (on behalf of
itself and the Lenders) security titles to or other liens on any Collateral for
the Secured Obligations.

(c)          Conditions.  For purposes of determining compliance with the
conditions specified in Section 3, each Lender that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.

(d)          Release.  In consideration of the agreements of Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Loan Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby fully, absolutely, unconditionally and irrevocably releases, remises and
forever discharges Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.  Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.  Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.





3




(e)          No Reliance.  Borrower hereby acknowledges and confirms to Agent
and the Lenders that Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(f)           Binding Effect.  This Amendment binds and is for the benefit of
the successors and permitted assigns of each party.

(g)          Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.

(h)          Complete Agreement; Amendments.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.

(i)           Severability of Provisions.  Each provision of this Amendment is
severable from every other provision in determining the enforceability of any
provision.

(j)           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(k)          Loan Documents. This Amendment and the documents related thereto
shall constitute Loan Documents.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

 



4




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWER:

Nabriva Therapeutics Public Limited Company

GIVEN under the COMMON SEAL of

NABRIVA THERAPEUTICS PUBLIC LIMITED COMPANY

and DELIVERED as a DEED:

 

 

/s/ Gary Sender

 

Gary Sender

 

Authorised Signatory

 

 





 




Nabriva Therapeutics Ireland Designated Activity Company

SIGNED AND DELIVERED as a Deed

for and on behalf of

NABRIVA THERAPEUTICS IRELAND DESIGNATED ACTIVITY COMPANY

by its lawfully appointed attorney

GARY SENDER

 

 

 

 

    

/s/ Gary Sender

 

 

Signature of Attorney

 

 

 

in the presence of:

 

 

 

 

 

/s/ Chris Naftzger

 

 

Signature of Witness

 

 

 

 

 

Attorney

 

 

Occupation of Witness

 

 

 

 

 

1305 Homestead Lane, Lancaster PA 17663

 

 

Address of Witness

 

 

 





 




 

    

GUARANTORS:

 

 

 

 

 

NABRIVA THERAPEUTICS GMBH

 

 

 

 

 

 

 

 

By:

/s/ Gary Sender

 

 

Name:

Gary Sender

 

 

Title:

CFO

 

 

 

 

 

NABRIVA THERAPEUTICS US, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gary Sender

 

 

Name:

Gary Sender

 

 

Title:

CFO

 

 

 

 

 

ZAVANTE THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gary Sender

 

 

Name:

Gary Sender

 

 

Title:

CFO

 





 




 

    

AGENT:

 

 

 

 

 

HERCULES CAPITAL, INC.,

 

 

as Agent

 

 

 

 

 

 

 

 

By:

/s/ Jennifer Choe

 

 

Name: Jennifer Choe

 

 

Title: Assistant General Counsel

 





 




 

    

LENDER:

 

 

 

 

 

HERCULES CAPITAL, INC.,

 

 

as Lender

 

 

 

 

 

 

 

 

By:

/s/ Jennifer Choe

 

 

Name: Jennifer Choe

 

 

Title: Assistant General Counsel

 

 

 



 




ANNEX A

EXHIBIT F

COMPLIANCE CERTIFICATE

[_____________ __, 20__]

Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated December 20,
2018 and the Loan Documents (as defined therein) entered into in connection with
such Loan and Security Agreement all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”) by and among the
lenders from time to time party thereto (collectively, the “Lender”), Hercules
Capital, Inc., as agent for the Lender (the “Agent”), Nabriva Therapeutics
Public Limited Company,  a public limited company incorporated in Ireland under
registration number 599588 and having its registered office at 25-28 North Wall
Quay, Dublin 1, Ireland (“Parent”), Nabriva Therapeutics Ireland Designated
Activity Company,  a designated activity company incorporated in Ireland under
registration number 612454 and having its registered office at Suite 510, Regus
Dublin Airport, Skybridge House, Dublin Airport, Swords, County Dublin, Ireland
(“Nabriva Ireland”; together with Parent, individually and collectively, jointly
and severally, the “Borrower”), Nabriva Therapeutics GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) incorporated under the laws of
the Republic of Austria, having its seat in Vienna and its registered address at
Leberstraße 20, 1110 Vienna, and registered with the companies’ register
(Firmenbuch) of the commercial court of Vienna (Handelsgericht Wien) under
registration number 269261 y (“Nabriva Austria”), Nabriva Therapeutics US, Inc.,
a Delaware corporation (“Nabriva US”), and Zavante Therapeutics, Inc., a
Delaware corporation (“Zavante”), and each of their Subsidiaries from time to
time party thereto (together with Nabriva Austria, and Nabriva US, collectively
referred to as the “Guarantors” and each, a “Guarantor”).  All capitalized terms
not defined herein shall have the same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Parent, knowledgeable of all Loan Party
financial matters, and is authorized to provide certification of information
regarding the Loan Parties; hereby certifies, in such capacity, that in
accordance with the terms and conditions of the Loan Agreement, the Loan Parties
are in compliance for the period ending ___________ of all covenants, conditions
and terms therein and hereby reaffirms that all representations and warranties
contained therein are true and correct in all material respects, other than as
disclosed in this Compliance Certificate, on and as of the date of this
Compliance Certificate with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, after giving effect in all cases to any standard(s) of
materiality contained in the Loan Agreement as to such representations and
warranties.  Attached are the required documents supporting the above
certification.  The undersigned further certifies that these are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statement and subject to normal year-end adjustments) and
are consistent from one period to the next except as explained below.





10




REPORTING REQUIREMENT

REQUIRED

CHECK IF ATTACHED

Interim Financial Statements

Monthly within 30 days, as applicable

 

Interim Financial Statements

Quarterly within 45 or 60 days, as applicable

 

Audited Financial Statements

FYE within 90 days

 

Accounts Receivable and Accounts Payable (7.1(e))

Monthly within 30 days

 

Projections (7.1(g))

FYE within 75 days

 

 

Note: Section 7.12(b), 7.21(a), and 7.21(b) below can be completed through the
use of an attached Excel-based spreadsheet (which is deemed part of this
Compliance Certificate). Check if a supporting spreadsheet is attached:  __ Yes;
__ No

7.12(b) – Cash Management

(a) The amount of Unrestricted Cash in the United States, Ireland and Luxembourg
as of the date hereof: $______________

(b) outstanding Secured Obligations: $______________ multiplied by 1.20 =
$_______________

(c) all Cash (excluding amounts held in Excluded Accounts) of Parent and its
consolidated Subsidiaries: $_______________ multiplied by 0.75 =
$_________________

(d) Is the amount reported in clause (a) greater than or equal to the lesser of
(b) and (c)? __ Yes; __ No

If No: not in compliance

7.21(a) – Minimum Cash

(a) The amount of Unrestricted Cash in the United States and Ireland as of the
date hereof: $_________________

(b) The amount of the Loan Parties’ accounts payable under GAAP not paid after
the 90th day following the invoice date for such accounts payable
$_________________





11




(c) Clause (b)  plus $10,000,000 is $_________________

(d) Is the amount in clause (a) equal to or greater than the amount in clause
(c)? __ Yes; __ No

If No: not in compliance.

7.21(b) – Performance Covenant

(a) Has the Performance Covenant Trigger Date passed? __ Yes; __ No

If Yes:

(i) Trailing six month Net Product Revenue: $_________________

(ii) 80% of forecasted trailing six month Net Product Revenue in the Forecast:
$_________________

(iii) Is clause (i) greater than or equal to clause (ii)? __ Yes; __ No

If Yes: in compliance.

If No:

(iv) The amount of Unrestricted Cash as of the date of this Compliance
Certificate: $_________________

(v) 80% of Eligible Accounts as of the date of this Compliance Certificate:
$_________________

(vi) Clause (iv) plus clause (v) is: $_________________

(vii) The amount of outstanding Advances plus the amount of accounts payable
under GAAP not paid after the 90th day following the invoice date for such
accounts payable as of the date of this Compliance Certificate
is:  $_________________

(viii) Are both of the following true: (a) clause is (vi) greater than or equal
to clause (vii), and (b) the amount in clause (iv) is greater than or equal to
$40,000,000?  __ Yes; __ No

If No: not in compliance.

If Yes: in compliance.





12




Section 7.19 – Intellectual Property

(a) Has any Loan Party filed or obtained any new Patent, registered Trademark,
or registered Copyright since the last reported period? __ Yes; __ No

If yes: Borrower shall supplement such intellectual property security agreements
and or other documents as needed to maintain a first priority perfected security
interest in favor of Agent within 90 days of the date hereof.

(b) Is any utilized Intellectual Property not registered in the current legal
name of Nabriva Austria as the owner of such Intellectual Property in the
registry in the United States, Ireland and Austria?  __ Yes (not in compliance);
__ No (in compliance)

(c) Has Nabriva Austria filed corrective filings in the United States, Ireland
or Austria to updated its name from Nabriva Therapeutics AG to Nabriva
Therapeutics GmbH since the last reported period? __ Yes; __ No

If yes: Borrower shall supplement such intellectual property security agreements
and or other documents as needed to maintain a first priority perfected security
interest in favor of Agent within 90 days of the date hereof.

If yes: the IP Security Agreement, Debenture, and/or IP Security Agreement in
relation to Nabriva Austria, as applicable, shall be supplemented within 90 days
of the date hereof.

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Loan Party or and their Subsidiaries, as applicable.

 

 

Depository
AC #

Financial
Institution

Account
Type
(Depository /
Securities)

Last
Month
Ending
Account
Balance

Purpose
of
Account

New
Account
Since
Last
Reporting
Period?

BORROWER
Name/Address:

 

 

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

5

 

 

 

 

 

 

6

 

 

 

 

 

 

7

 

 

 

 

 

 

 





13




 

BORROWER SUBSIDIARY
Name/Address

 

 

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

5

 

 

 

 

 

 

6

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

Very Truly Yours,

 

 

 

[                                                          ],

 

on behalf of itself and its Subsidiaries

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

Date Submitted:

 

 

14

